—Appeal by defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered January 24, 1984, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
There is nothing in the record to support defendant’s claim that he was denied meaningful representation of counsel (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d *634137, 146). Moreover, the trial court did not abuse its discretion in refusing to permit defendant to withdraw his plea where there was no substantive basis to his withdrawal motion and where sufficient inquiry had been made at the time of the plea to determine that defendant entered it knowingly and voluntarily (see, People v Walton, 98 AD2d 842, 843). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.